Citation Nr: 1029597	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for loss of front teeth for the purpose of 
obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1959 to August 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which declined to reopen the Veteran's 
claim for service connection for loss of front teeth.

The Veteran testified at an October 2009 Travel Board hearing 
that was held at the Hartford RO.  At his request, the record was 
held open for an additional 60 days to allow for submission of 
further evidence.  During that time, additional medical evidence, 
accompanied by a waiver of review by the agency of original 
jurisdiction executed pursuant to 38 C.F.R. § 20.1304(c), was 
received.  This evidence has been incorporated into the claims 
file.

The issue of service connection for a temporomandibular 
joint disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.

The issue of service connection for loss of front teeth for the 
purpose of obtaining VA outpatient dental treatment is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A June 2000 Board decision granted the Veteran's claim of 
service connection for a dental condition for the purpose of 
obtaining VA treatment, but only as to treatment for tooth #9; 
notice of that decision was mailed to the Veteran on June 16, 
2000; the Veteran's motion for reconsideration of the Board's 
decision was denied in September 2000; and the Veteran did not 
subsequently file for further appeal of the Board's June 2000 
decision.

2.  The Veteran filed his current request to reopen his claim of 
service connection for loss of front teeth for the purpose of 
obtaining VA outpatient dental treatment in February 2009.

3.  The evidence associated with the claims file since the 
Board's June 2000 decision, when considered with the evidence 
previously of record, bears directly and substantially upon the 
issues of whether the Veteran has a current dental disability and 
whether that disability is related to the Veteran's in-service 
dental trauma.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the 
Board's June 2000 decision is new and material, and service 
connection for loss of front teeth for the purpose of obtaining 
VA outpatient dental treatment is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 
U.S.C.A. § 5108, however, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are 
effective in this case because the Veteran's request to reopen 
his claim was received after August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with evidence 
previously included in the record, "relates to an unestablished 
fact necessary to substantiate the claim."  Such evidence must 
also "raise a reasonable possibility of substantiating the 
claim."

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In this case, the Veteran's initial claim for service connection 
for a dental condition for the purpose of obtaining VA outpatient 
dental treatment was granted in a June 2000 Board decision.  
Although the Board's analysis encompassed potential service 
connection for the Veteran's teeth generally, the Board 
determined that only the loss of tooth #9 was due to dental 
trauma experienced during service.  The Veteran subsequently 
filed a motion for reconsideration of the Board's decision.  In 
his motion, he claimed that teeth #7 and 8 were also injured due 
to the in-service trauma.  Specifically, he asserted that he was 
struck in the mouth by a forklift during his active duty service.  
The Veteran's motion for reconsideration was denied in September 
2000, and the June 2000 Board decision was not subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  Accordingly, the Board's June 2000 decision is 
final under 38 U.S.C.A. § 7104(a).  The question for the Board 
now is whether new and material evidence has been received in 
support of the Veteran's claim to reopen.

The Board notes that the Veteran's February 2009 claim simply 
states, "applying for dental work."  The Veteran's claim was 
apparently construed as a claim seeking service connection for 
disability compensation purposes, as an April 2009 rating 
decision declined to reopen service connection for compensation 
purposes.  At his October 2009 Travel Board hearing, however, the 
Veteran's representative clarified that the Veteran was seeking 
only dental treatment and not compensation.  As such, the Board 
has recharacterized the issue on appeal as framed above.
The newly submitted evidence in support of the Veteran's claim 
consists of a July 2009 letter from his private dentist, bills, 
and his October 2009 Travel Board hearing testimony.  This 
evidence was obviously not of record at the time of the Board's 
prior June 2000 decision.

The July 2009 letter states that the Veteran now requires 
treatment by a specialist for tooth #14, which has a cracked root 
and may need a root canal, final restoration which would entail 
either placement of a crown over the tooth or the extraction of 
the tooth, and if extracted, placement of a bridge to replace the 
missing tooth.  Bills from the Veteran's dentist reflect the 
anticipated costs of the proposed treatment, as well as costs 
incurred for initial dental observation and evaluation.  The 
records, however, do not offer any opinions as to whether the 
damage to tooth #14 is related to his reported in-service trauma.

At his Travel Board hearing, the Veteran specifically identified 
for the first time that the reported forklift incident resulted 
in injuries to his four front teeth on the upper row (these are, 
moving from the Veteran's right to his left, teeth # 7, 8, 9, and 
10).  According to the Veteran, he received initial dental 
treatment during service, which included placement of a bridge to 
repair the teeth damaged as a result of the in-service trauma.  
The Veteran further testified that he received follow-up 
treatment at a VA medical facility after his discharge from 
service to have the bridge in his mouth refitted.  He contended 
that the treatment rendered during service and at VA facilities 
following service have resulted in his present disability 
concerning tooth #14.

Based upon the foregoing, the Board finds that the evidence 
received since the Board's June 2000 decision relates to the 
previously unestablished issues of whether the Veteran has a 
current disabling condition, and whether that condition is 
related to his in-service trauma.  As these records also raise 
the reasonable possibility of substantiating the Veteran's claim, 
the Board finds that new and material evidence has been received.

Accordingly, the Veteran's claim for service connection for loss 
of front teeth for the purpose of obtaining VA treatment should 
be reopened.  This claim will next be addressed by the Board on a 
de novo basis, an action that will not prejudice the Veteran in 
light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Insofar as the Veteran's request to reopen service connection for 
loss of front teeth for the purpose of obtaining VA outpatient 
dental treatment, the Board has considered whether VA has 
fulfilled its notification and assistance requirements under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
38 C.F.R. § 3.159, and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Given the favorable action taken with regard to that issue, 
however, no further notification or assistance in developing the 
facts pertinent to this limited matter is required at this time.  
Indeed, any such action would result only in delay.





ORDER

New and material evidence has been received, and the Veteran's 
claim of service connection for loss of front teeth for the 
purpose of obtaining VA outpatient dental treatment is reopened.


REMAND

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  
As provided by VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses and 
periodontal disease are not considered disabling conditions, but 
may be considered service connected solely for establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  One-
time dental treatment is available to veterans, but 38 C.F.R. § 
3.381 limits the outpatient dental treatment available for 
treatable or replaceable missing teeth to one-time treatment 
only, unless the veteran meets certain criteria or there was in-
service dental trauma or a combat dental injury.  See 38 C.F.R. § 
17.161(b).

When applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of such a finding is that in such 
cases a veteran will be eligible for VA dental treatment for the 
condition, without the usual restrictions of timely application 
and one-time treatment.  38 C.F.R. § 17.161(c).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or other 
service trauma will be eligible for VA dental care on a Class 
II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  
For these purposes, the term "service trauma" does not include 
the intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  VA 
O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 
38 C.F.R. § 3.306(b)(1) (2008).  Under 38 C.F.R. § 17.161(c), 
"those having a service-connected noncompensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any treatment 
indicated as reasonable necessary for the correction of such 
service-connected noncompensable condition or disability."

At his Travel Board hearing, the Veteran reported that he 
received dental treatment following his discharge from service at 
a VA medical facility.  In this case, post-service VA treatment 
records relating to treatment from October 1997 through January 
2003 do not contain any dental treatment records.  Under the 
circumstances, efforts should be made to obtain the Veteran's 
post-service VA dental treatment records from his discharge from 
service in 1962 through the present.  Efforts should also be made 
to contact any private dental treatment records that are 
identified by the Veteran.

Additionally, July 2009 private treatment records indicate that 
the Veteran has a current disability concerning from damage to 
tooth #14.  Through his hearing testimony, the Veteran alleges 
that in-service and post-service treatment for his teeth that 
were injured as a result of in-service trauma has resulted in the 
current disability to tooth #14.  To date, the Veteran has not 
been afforded a VA examination to determine whether the Veteran's 
current disability relating to tooth #14 is related either to his 
in-service injuries to teeth #7 to 10, or directly to the 
Veteran's in-service dental trauma.  An examination to obtain 
these opinions is necessary in this case, and the Veteran should 
be scheduled for such an examination.

The Veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2008).



Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding his claim of service connection 
for loss of front teeth for the purpose of 
obtaining VA outpatient dental treatment.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to be 
furnished by the Veteran.  

The Veteran should also be provided a VA 
21-4142 release and be requested to provide 
the name(s) and address(es) of any private 
or VA medical providers who have provided 
dental treatment since his discharge from 
service in August 1962.

2.  After securing any necessary release 
forms, with full address information, all 
records of dental treatment which are not 
currently associated with the Veteran's 
claims file should be requested.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records 
yields negative results, documentation to 
that effect should be included in the 
claims file.

3.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed dental disorder 
concerning tooth #14.  The Veteran's claims 
file must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
dental disorder concerning tooth #14.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the diagnosed 
dental disorder is etiologically related to 
processes resulting from the Veteran's 
injuries to teeth #7 to 10, or to processes 
resulting from treatment rendered to repair 
injuries to teeth #7 to 10, or directly to 
the Veteran's in-service forklift injury.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for loss 
of front teeth for the purpose of obtaining 
VA outpatient dental treatment should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


